Case 3:21-cv-01755-BRM-TJB Document 2 Filed 06/11/21 Page 1 of 5 PageID: 22




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 KEVIN ALEXANDER,                                       Case No. 3:21-cv-1755 (BRM) (TJB)

                Plaintiff,

        v.                                                  MEMORANDUM OPINION

 MARK CRANSTON,

                Defendant.


       Before this Court is pro se prisoner Kevin Alexander’s (“Plaintiff”) Complaint, filed

pursuant to 42 U.S.C. § 1983. (ECF No. 1, “Compl.”.) Based on his affidavit of indigence (ECF

No. 1-1), the Court grants him leave to proceed in forma pauperis and orders the Clerk of the Court

to file the Complaint.

       At this time, the Court must review the Complaint, pursuant to 28 U.S.C. §§ 1915(e)(2)

and 1915A, to determine whether it should be dismissed as frivolous or malicious, for failure to

state a claim upon which relief may be granted, or because it seeks monetary relief from a

defendant who is immune from such relief. For the reasons set forth below, the Court concludes

the Complaint should be dismissed.

I. BACKGROUND

       Plaintiff brings this civil rights action, pursuant to 42 U.S.C. § 1983, against Defendants

Mark Cranston, Brian Ferguson, Denine Bruzzo, and John Doe. The following factual allegations

are taken from the Complaint and are accepted for purposes of this screening only. The Court has

made no findings as to the veracity of Plaintiff’s allegations.

       Against John Doe, Plaintiff alleges John Doe is a social worker/law librarian. (Compl. at

6.) Plaintiff submits since on or about November 13, 2020, he has continued to request countless
Case 3:21-cv-01755-BRM-TJB Document 2 Filed 06/11/21 Page 2 of 5 PageID: 23




legal materials only to be told that the law library does not offer those materials, such as “American

Corrections Association Guidelines.” (Id. at 6-7.) Defendant has refused to make copies of a legal

letter to Marcus Hicks. (Id. at 7.) Defendant has refused to provide Plaintiff with certain

government addresses, media addresses, names and addresses of courts, and names and address of

government officials. (Id.)

       Plaintiff submits Defendant Bruzzo is the supervisor of social services. (Id. at 6.) On

December 28, 2020, Defendant Bruzzo met with Plaintiff to “find out what were many of the legal

concerns that [Plaintiff] had with the librarian.” (Id.)

       Plaintiff submits Defendant Cranston is the Warden of Middlesex County Jail and Plaintiff

wrote him letters so Defendant Cranston “knew or should have known that the social service

[department] was operating the law library.” (Id. at 5.) Plaintiff submits Defendant Ferguson is the

“Chief” of the Middlesex County Jail and Plaintiff “wrote to the Chief countless times addressing

[his] concerns about the social service overseeing the responsibilities of the law library. (Id.)

Plaintiff argues that all Defendants are denying him meaningful access to the courts. (Id. at 9.)

II. LEGAL STANDARD

       A. Standard for a Sua Sponte Dismissal

       Per the Prison Litigation Reform Act, Pub. L. No. 104-134, §§ 801-810, 110 Stat. 1321-66

to 1321-77 (April 26, 1996) (“PLRA”), district courts must review complaints in those civil actions

in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B), seeks redress

against a governmental employee or entity, see 28 U.S.C. § 1915A(b), or brings a claim with

respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA directs district courts to sua sponte

dismiss any claim that is frivolous, is malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. This action is



                                                   2
Case 3:21-cv-01755-BRM-TJB Document 2 Filed 06/11/21 Page 3 of 5 PageID: 24




subject to sua sponte screening for dismissal under 28 U.S.C. § 1915(e)(2)(B) and 1915A because

Plaintiff is a prisoner who is proceeding as indigent.

       According to the Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers

‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To

survive sua sponte screening for failure to state a claim, the complaint must allege “sufficient

factual matter” to show that the claim is facially plausible. Fowler v. UPMS Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 483 n.17 (3d Cir.

2012) (quoting Iqbal, 556 U.S. at 678). Moreover, while pro se pleadings are liberally construed,

“pro se litigants still must allege sufficient facts in their complaints to support a claim.” Mala v.

Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

       B. Section 1983 Actions

       A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of his

constitutional rights. Section 1983 provides in relevant part:

               Every person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory ... subjects,
               or causes to be subjected, any citizen of the United States or other
               person within the jurisdiction thereof to the deprivation of any
               rights, privileges, or immunities secured by the Constitution and
               laws, shall be liable to the party injured in an action at law, suit
               in equity, or other proper proceeding for redress . . . .

       Therefore, to state a claim for relief under § 1983, a plaintiff must allege, first, the violation

of a right secured by the Constitution or laws of the United States and, second, the alleged




                                                   3
    Case 3:21-cv-01755-BRM-TJB Document 2 Filed 06/11/21 Page 4 of 5 PageID: 25




deprivation was committed or caused by a person acting under color of state law. See West v.

Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

III. DECISION

         As discussed above, Plaintiff seeks to bring a claim of denial of access to the courts by

arguing he is being denied access to certain materials requested from the law library. Specifically,

Plaintiff alleges Defendant Doe has refused to make copies of a legal letter to Marcus Hicks and

has refused to provide Plaintiff with certain government addresses, media addresses, names and

addresses of courts, and names and address of government officials. (Compl. at 7.)

         Prisoners have a right of access to the courts. See Schreane v. Holt, 482 F. App'x 674, 676

(3d Cir. 2012) (citing Lewis v. Casey, 518 U.S. 343 (1996)). That right includes the right to

adequate access to law libraries for the purposes of preparing and filing meaningful legal papers.

See Bounds v. Smith, 430 U.S. 817, 828 (1977); Mitchell v. Wydra, 377 F. App'x 143, 145 (3d Cir.

2010) (citing Bounds). In order to establish that his right to access had been violated, Plaintiff must

demonstrate that: “(1) he suffered an ‘actual injury’ (i.e., that he lost an opportunity to pursue a

nonfrivolous claim); and (2) he has no other remedy ... that can possibly compensate for the lost

claim.” Schreane, 482 F. App'x at 676 (citing Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008)).

In addition, the claim of denial “must describe the underlying arguable claim well enough to show

that it is ‘more than mere hope,’ and it must describe the ‘lost remedy.’” Monroe, 536 F.3d at 205–

206 (citing Christopher v. Harbury, 536 U.S. 403, 416–17 (2002)).

         Plaintiff fails to allege an “actual injury.” He has failed to allege with any specificity what

“harm” he suffered. As a result, Plaintiff has not met the harm prong of this access-to-the-courts

claim and it will be dismissed. 1



1
    Additionally, Plaintiff’s claims against Defendants Bruzzo, Cranston, and Ferguson are also
                                                   4
Case 3:21-cv-01755-BRM-TJB Document 2 Filed 06/11/21 Page 5 of 5 PageID: 26




IV. CONCLUSION

       For the reasons stated above, the Complaint will be dismissed without prejudice in its

entirety pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A for failure to state a claim upon which

relief may be granted. Because it is conceivable Plaintiff may be able to supplement his pleading

with facts sufficient to overcome the deficiencies noted herein, the Court will grant Plaintiff leave

to move to re-open this case and to file an amended complaint. An appropriate order follows.

Dated: June 11, 2021


                                                      /s/Brian R. Martinotti
                                                      HON. BRIAN R. MARTINOTTI
                                                      UNITED STATES DISTRICT JUDGE




dismissed without prejudice because supervisors are generally not vicariously liable for their
subordinates’ acts. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (liability in a
civil rights action cannot be based on respondeat superior alone, and defendants in such actions
must be alleged to have had personal involvement in the wrongs complained of).

                                                 5
